DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 06/02/2022 to application filed on 12/30/2019.
Claims 1, 5-7, 9-11, 13-16 are pending claims.  Claims 1, 5 and 6 are independent claims.
Claims 1, 5-6 are currently amended.
All rejections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 9-10, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ersavas et al., US 2013/0162390 and Daniels et al., US 2007/0006083, Meier et al., 2012/0174027, Charkra et al., US 2009/0064004, and Ainsworth et al., US 2007/0283281.  
Regarding independent claim 1, Ersavas teaches a computer-implemented method, comprising:
retrieving a data from a database, the data having a data structure (Ersavas, [0055], [0065]; creating report using data from a database);
generating, by a processor with input from a user, a report including a graphical representation of the data, the graphical representation of the data including a plurality of data containers, the user being enabled to freely position and set a size of each of the plurality of data containers (Ersavas, [0004], [0055], [0057], [0062] [0065]; enable a user to create a report including graphical representation of the data including a plurality of portlets/windows, the user is enable to move one of the portlets to another position using dragging and minimize one of the portlets); and
displaying the report on a graphical user interface, wherein the plurality of data containers is configured to be layers to form a single interactive visualization containing information from each of the plurality of data containers such that the user can interact with data from each of said plurality of data containers (Ersavas, fig.13; [0057], [0062] [0065]; displaying the report on a dashboard page for user interacts with portlets).
However, Ersavas does not teach the plurality of data containers is configured to be layered on top of each other; simultaneously view the information from each of the plurality of data containers in the single interactive visualization; and wherein a first data container of the plurality of data containers includes a first visualization having a plurality of first user-selectable portions and a second data container of the plurality of data containers includes a second visualization having a plurality of second user-selectable portions, and wherein each of the plurality of first user-selectable portions corresponds to one of the plurality of second user-selectable portions.
Daniels teaches the plurality of data containers is configured to be layered on top of each other to form a single interactive visualization containing information from each of the plurality of data containers (Daniels, fig.5, [0046]-[0049]; stacking portlets, wherein a selected portlet is presented on top of the stack for limited screen devices by using tabs).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Daniels’ teaching and Ersavas’s teaching to include plurality of data containers is configured to be layered on top of each other to form a single interactive visualization containing information from each of the plurality of data containers, since the combination would have facilitated the user to view many portlets in stacks when using small display devices as Danniel disclosed.
Meier teaches simultaneously view the information from each of the plurality of data containers in the single interactive visualization (Meier, fig.4, [0026]; combining reports to create overlaid report).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Meier’ teaching into Daniels and Ersavas’s teaching to simultaneously view the information from each of the plurality of data containers in the single interactive visualization, since the combination would have facilitated the user to compare information in a single report as Meier disclosed.
Charkra teaches configuring each of the plurality of data containers to transparency or opacity (Charkra, claim 11, [0039]; portlet attributes including container size, transparent).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Charkra’s teaching into Meier, Daniels and Ersavas’s teaching to include configure size or transparent for desired portlets, since the combination would have facilitated the user to concurrently view information of portlets through a transparent container.
Ainsworth teaches wherein a first data container of the plurality of data containers includes a first visualization having a plurality of first user-selectable portions and a second data container of the plurality of data containers includes a second visualization having a plurality of second user-selectable portions, and wherein each of the plurality of first user-selectable portions corresponds to one of the plurality of second user-selectable portions in a one-to-one relationship (Ainsworth, [0021]-[0022]; first portlet for showing stock price when user selects one of stock symbols; second port let for showing stock report for when user select one of stock symbols; first portlet communicate with second portlet so that the user selects a stock symbol in first portlet for displaying selected-stock price causing the second portlet to displaying selected-stock report).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Ainsworth’s teaching into Charkra, Meier, Daniels and Ersavas’s teaching to include a first data container of the plurality of data containers includes a first visualization having a plurality of first user-selectable portions and a second data container of the plurality of data containers includes a second visualization having a plurality of second user-selectable portions, and wherein each of the plurality of first user-selectable portions corresponds to one of the plurality of second user-selectable portions in a one-to-one relationship, since the combination would have facilitated the user simultaneously view mapped information from two portlets using one-to-one relationship as Ainsworth disclosed.
Regarding independent claim 5, this claim is for a non-transitory computer processor-readable storage medium storing instruction configured for execution by a computer performing the method of claim 1 and is rejected under the same rationale.
Regarding independent claim 6, Ersavas teaches a computer-implemented system comprising 
a database storing data, the data having a data structure (Ersavas, [0055], [0065]; a database for storing data); 
a processor configured to enable a user to create a report including a graphical representation of the data, the graphical representation of the dataset including a plurality of data containers, such that  the processor is configured to enable the user to freely position and set a size of each of the plurality of data containers (Ersavas, [0004], [0055], [0057], [0062] [0065]; enable a user to create a report including graphical representation of the data including a plurality of portlets/windows, the user is enable to move one of the portlets to another position using dragging and minimize one of the portlets); and
a graphical user interface configured to display the report, wherein the plurality of data containers is configured to be layers to form a single interactive visualization containing information from each of the plurality of data containers such that the user can interact with data from each of said plurality of data containers (Ersavas, fig.13; [0057], [0062] [0065]; displaying the report on a dashboard page for user interacts with portlets).
However, Ersavas does not teach the plurality of data containers is configured to be layered on top of each other; and simultaneously view the information from each of the plurality of data containers in the single interactive visualization; and a first data container of the plurality of data containers includes a first visualization having a plurality of first user-selectable portions and a second data container of the plurality of data containers includes a second visualization having a plurality of second user-selectable portions, and wherein each of the plurality of first user-selectable portions corresponds to one of the plurality of second user-selectable portions.
Daniels teaches wherein the plurality of data containers is configured to be layered on top of each other to form a single interactive visualization containing information from each of the plurality of data containers (Daniels, fig.5, [0046]-[0049]; for limited screen devices, stacking portlets, wherein a selected portlet is presented on top of the stack by using tabs).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Daniels’ teaching and Ersavas’s teaching to include plurality of data containers is configured to be layered on top of each other to form a single interactive visualization containing information from each of the plurality of data containers, since the combination would have facilitated the user to view many portlets in stacks when using small display devices as Danniel disclosed.
Meier teaches simultaneously view the information from each of the plurality of data in the single interactive visualization (Meier, fig.4, [0026]; combining reports to create overlaid report).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Meier’ teaching into Daniels and Ersavas’s teaching to simultaneously view the information from each of the plurality of data containers in the single interactive visualization, since the combination would have facilitated the user to compare information in a single report as Meier disclosed.
Charkra teaches configuring each of the plurality of data containers to transparency or opacity (Charkra, claim 11, [0039]; portlet attributes including container size, transparent).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Charkra’s teaching into Meier, Daniels and Ersavas’s teaching to include configure size or transparent for desired portlets, since the combination would have facilitated the user to concurrently view information of portlets through a transparent container.
Ainsworth teaches wherein a first data container of the plurality of data containers includes a first visualization having a plurality of first user-selectable portions and a second data container of the plurality of data containers includes a second visualization having a plurality of second user-selectable portions, and wherein each of the plurality of first user-selectable portions corresponds to one of the plurality of second user-selectable portions in a one-to-one relationship (Ainsworth, [0021]-[0022]; first portlet for showing stock price when user selects one of stock symbols; second port let for showing stock report for when user select one of stock symbols; first portlet communicate with second portlet so that the user selects a stock symbol in first portlet for displaying selected-stock price causing the second portlet to displaying selected-stock report).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Ainsworth’s teaching into Charkra, Meier, Daniels and Ersavas’s teaching to include a first data container of the plurality of data containers includes a first visualization having a plurality of first user-selectable portions and a second data container of the plurality of data containers includes a second visualization having a plurality of second user-selectable portions, and wherein each of the plurality of first user-selectable portions corresponds to one of the plurality of second user-selectable portions in a one-to-one relationship, since the combination would have facilitated the user simultaneously view mapped information from two portlets using one-to-one relationship as Ainsworth disclosed.
Regarding claim 7, which is dependent on claim 1, Ersavas teaches wherein the user is enabled to freely position and set the size of each of the plurality of data containers, independently from the position and size of other containers of the plurality of data containers (Ersavas, figures 13-14; [0055], [0062]; user is enable to move one of the portlets to another position using dragging and minimize one of the portlets).
Regarding claim 9, which is dependent on claim 1, Ersavas teaches wherein the user is enabled to group one or more of the plurality of data containers (Ersavas, [0055], [0062]; user is enable to move one of the portlets to another position using dragging and minimize the portlets).
Regarding claim 10, which is dependent on claim 1, Ersavas teaches wherein the user is enabled to change the size of one of the plurality of data containers without effecting the size of other data containers (Ersavas, figures 13-14; [0055], [0062]; user is enable to minimize one of the portlets).
Regarding claim 11, which is dependent on claim 1, Ersavas teaches wherein the user is enabled to move the plurality of data containers along the y-axis and x-axis (Ersavas, [0062]; user is enable to move one of the portlets to another position using dragging on the dashboard page).
Daniels teaches the user is enabled to move the plurality of data containers along the z-axis (Daniels, [0039]; asking if the user wishes to stack the portlets so that a seleted portlet is presented on top of other portlets in the stack).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Daniels’ teaching and Ersavas’s teaching to include move the plurality of data containers along the z-axis, since the combination would have facilitated the user to layout portlets in different display arrangements.
Regarding claim 13, which is dependent on claim 1, Ersavas teaches wherein the user is enabled to move the plurality of data containers by dragging the plurality of data containers (Ersavas, [0062]; user is enable to move the portlets using dragging).
	Regarding claim 16, which is dependent on claim 1, Ersavas, Daniels and Meler teaches wherein each of the plurality of data containers includes an individual visualization, and wherein when the data containers are layered on top of each other, the individual visualizations from the plurality of data containers are superimposed to form the single interactive visualization (Ersavas, figures 13-14; Daniels, fig.5, [0046]-[0049]; Meier, fig.4, [0026]). Same rationale is incorporated herein.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ersavas, Daniels Meler, Charkra and Ainsworth as applied to claim 13 above and further in view of Kim et al., US 2014/0033119.
Regarding claim 14, which is dependent on claim 13, Kim teaches wherein guides are displayed to assist the user when moving the plurality of data containers (Kim, fig.8B; [0121]; displaying guide line 451 including vertical and horizontal alignment lines accordance with dragging a window to another position).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim’s teaching and Ersavas’ teaching to include guides are displayed to assist the user when moving the plurality of data containers, since the combination would have facilitated the user to determine where and how the appearance of the dragging portlet at new position.
Regarding claim 15, which is dependent on claim 14, Kim teaches wherein the guides comprise a vertical alignment line and a horizontal alignment line (Kim, fig.8B; [0121]; displaying guide line 451 including vertical and horizontal alignment lines)
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim’s teaching and Ersavas’ teaching to include the guides comprise a vertical alignment line and a horizontal alignment line, since the combination would have facilitated the user to determine where the appearance of the dragging portlet at new position.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-7, 9-11, 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Chowdary et al., US 2007/0283020 communication between portlets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/            Primary Examiner, Art Unit 2177